DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukawa (EP 2,700,513, of record).
As best depicted in Figure 1, Yukawa is directed to a tire construction comprising a runflat insert 10 (claimed reinforcing rubber layer), plurality of belt layers 7, and an innerliner 11a, wherein said insert is exposed to a tire cavity in a region radially inward of an axially outer end of innerliner 11a.  Yukawa further teaches that an overlapped region Y1 between said belt layers and said runflat insert can be as small as 5 mm (Paragraph 28).  It is emphasized that an overlapped region of 5 mm represents an end point of the general range taught by Yukawa.  In such an instance, an overlapped region Y3 similarly exists between said runflat insert and said Based on the contour of the inner tire surface and the fact that innerliner 11a is radially inward of said belt layers, it appears that all of the tire constructions of Yukawa (when Y1=5 mm) would satisfy the claimed arrangement (in terms of axial and radial position of innerliner end with respect to a perpendicular drawn from a belt end).  It is emphasized that Y3 has a value of between 5 mm and 15 mm when Y1=5 mm and in such instances, a perpendicular drawn from an outer end of said belts would be radially outward and axially inward of an end of innerliner 11a.  Again, distance Y3 necessarily has a value between 5mm and 15 mm when Y1= 5mm.           
Regarding claim 2, Figure 1 depicts an innerliner end that is significantly radially beyond a height equal to 0.7 times a tire section height.
With respect to claims 3 and 5, given Y1=5 mm, an overall width of the innerliner would be equal to an overall width of the belt layers, at a minimum.
As to claims 4 and 6-8, the claimed gauge is present at a height below a maximum width of the insert (as well as a height above said width) and thus, an end of innerliner 11a is in fact radially outward of a location that corresponds with the claimed gauge.
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (EP 2,700,513).
As best depicted in Figure 1, Yukawa is directed to a tire construction comprising a runflat insert 10 (claimed reinforcing rubber layer), plurality of belt layers 7, and an innerliner 
Regarding claim 2, Figure 1 depicts an innerliner end that is significantly radially beyond a height equal to 0.7 times a tire section height.
With respect to claims 3 and 5, given Y1=5 mm, an overall width of the innerliner would be equal to an overall width of the belt layers, at a minimum.
As to claims 4 and 6-8, the claimed gauge is present at a height below a maximum width of the insert (as well as a height above said width) and thus, an end of innerliner 11a is in fact radially outward of a location that corresponds with the claimed gauge.
Response to Arguments
7.	Applicant's arguments filed December 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Yukawa discloses a tire in which an edge of the innerliner 11a is positioned father outward in the tire radial direction and farther inward in the tire width 
It is agreed that Figure 1 depicts an arrangement in which an innerliner end is radially outward of and axially inward of an intersecting point.  However, such a tire construction is exemplary.  Yukawa further states that distance Y1 or Wy1 can be as small as 5 mm and in such an instance, distance Y3 or Wy3 is between 5 mm and 15 mm (Paragraphs 28 and 32).  It appears that when Y1 is 5 mm, every distance Y3 would result in a tire construction that satisfies the claimed arrangement.  For example, even when Y1=5 mm and Y3= 5 mm, the claimed arrangement would be satisfied due to the contour of the tire inner peripheral surface.  Despite the fact that an end of the belt and an end of the innerliner are at the identical axial position, a perpendicular drawn from a belt end would be radially outward of and axially inward of an innerliner end (perpendicular would not be drawn straight down but rather to the right (axially inward direction) in relation to an innerliner end).  This point on a tire inner peripheral surface is radially outward of an innerliner end since locations on a tire inner peripheral surface are at greater radially positions along an axially inward direction in this region of the tire.  Attached is a figure that generally depicts the relationship of an innerliner end and a perpendicular drawn from a belt end when a belt and an innerliner have ends at the same axial position (on the right side of the tire).
            

    PNG
    media_image1.png
    327
    545
    media_image1.png
    Greyscale


Again, the convex contour of the tire inner peripheral surface appears to necessarily result in the claimed relationship between a perpendicular (intersection with tire inner peripheral surface) and an innerliner end when a belt end and an innerliner end are at the same axial location.  Lastly, when Y1 equals 5 mm, Y3 can be as large as 15 mm and in such an instance, a perpendicular and an innerliner end would be even further separated in a radial and axial direction as required by the claimed invention.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 5, 2022